Citation Nr: 0508398	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that subsequent to the most recent 
supplemental statement of the case, the veteran submitted 
additional evidence in support of his claim for service 
connection for a pulmonary disorder.  He has, however, waived 
his right to have this evidence considered by the RO in the 
first instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board does not have authority to consider evidence in 
the first instance); 38 C.F.R. § 20.1304 (2004), as amended 
by Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).  The 
Board finds, therefore, that it can adjudicate the veteran's 
appeal without remanding the case to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's pulmonary disorder is not related to an 
in-service disease or injury, including asbestos exposure.




CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his pulmonary disorder, which has 
been diagnosed as emphysema and chronic obstructive pulmonary 
disease, was caused by his exposure to asbestos while serving 
on board a Navy ship.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2001 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical and 
personnel records, and the private treatment records he 
identified.  The RO also requested verification from the 
service department of the veteran's claimed asbestos 
exposure.  The veteran has submitted medical opinions in 
support of his claim for service connection, and provided 
hearing testimony before the undersigned in January 2005.  
The RO provided him a VA medical examination in June 2000, 
which included a medical opinion regarding the claimed nexus 
to asbestos exposure in service.

The veteran and his representative have been provided the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The medical evidence shows that the veteran's pulmonary 
disorder has been diagnosed as emphysema and chronic 
obstructive pulmonary disease.  His claim is, therefore, 
supported by medical evidence of a current diagnosis of 
disability.  The evidence does not indicate, however, that he 
incurred a related disease or injury in service, or that the 
currently diagnosed pulmonary disorder is related to service.  
Hickson, 12 Vet. App. at 253.

The most common disease associated with asbestos exposure is 
interstitial pulmonary fibrosis (asbestosis).  About 
50 percent of persons with asbestosis develop lung cancer, 
17 percent develop mesotheliomas, and about 10 percent 
develop gastrointestinal and urogenital cancers.  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  During World 
War II, asbestos products were used in the construction of 
Navy ships.  See Veterans Benefits Administration Manual M21-
1, Part VI, Par. 7.21 (Feb. 5, 2004).

The veteran's service medical records show that when examined 
on entering active duty in April 1952, he complained of a 
chronic cough that was assessed as possibly due to smoking.  
The service medical records are otherwise silent for any 
complaints or clinical findings of a pulmonary disorder, 
including his examination on separation from active duty in 
March 1954 and separation from the Navy Reserves in August 
1959.

His service personnel records indicate that he served on the 
U.S.S. New Jersey from September 1952 until March 1954.  The 
RO requested from the service department evidence of the 
veteran having been exposed to asbestos while on board the 
U.S.S. New Jersey.  The service department reported in 
January 2001 that asbestos was used on Navy ships to insulate 
piping, flanges, valves, fittings, machinery, boilers, 
evaporators, and heaters.  The service department stated that 
there was no way of determining whether the veteran was 
exposed to asbestos, but that because his occupation was 
Seaman the probability of exposure was minimal.  According to 
the evidence provided by the service department, the duties 
of a Seaman included maintaining the ship's compartments, 
decks, deck machinery and equipment, external structure, 
lines, and riggings; standing deck watches, such as helmsman, 
lookout, and messenger watches; underway and stand pier 
sentry; fire security; anchor and other special watches in 
port; man and operate small boats, booms, cranes and winches; 
and act as a member of gun crews and damage control parties.

In multiple statements and his January 2005 hearing the 
veteran asserted that while serving on the U.S.S. New Jersey 
the majority of his duties were below decks, where he worked 
in the engine room, equipment rooms, and the bilges.  He 
stated that his duties consisted mainly of reading gauges and 
recording the readings, and cleaning and repairing machinery, 
decks, bulkheads, and bilges.  He also stated that he had 
worked in the engine and boiler rooms.  He asserted that all 
water lines, air lines, steam lines, and air conditioning 
ducts were covered with asbestos, and that he was exposed to 
asbestos the entire time that he served on the ship.

Although the veteran claims to have been exposed to asbestos 
the entire time that he served on the U.S.S. New Jersey, in 
that asbestos was used to insulate nearly everything, the 
evidence provided by the service department shows that 
asbestos was used only to insulate piping, flanges, valves, 
fittings, machinery, boilers, evaporators, and heaters, 
presumably to insulate against heat loss.  The service 
department also found that, due to the nature of his duties 
as a Seaman, the probability of him having been exposed to 
asbestos was minimal.  The service department could not 
verify that the veteran was, in fact, exposed to asbestos 
while in service.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board is not required to accept the veteran's 
uncorroborated statements that are in conflict with service 
records).  The Board finds, therefore, that the preponderance 
of the probative evidence indicates that the veteran was not 
exposed to asbestos while in service.  See Dyment v. West, 13 
Vet. App. 141 (1999), aff'd 287 F.3d 1377 (Fed. Cir. 2002) 
(the Manual M21-1 procedures for developing asbestos-related 
claims do not create a presumption of asbestos exposure for 
Navy veterans--exposure must be established by the evidence).

The veteran reported having been given the diagnosis of 
emphysema or chronic obstructive pulmonary disease in the 
early 1980s.  He has presented medical evidence of treatment 
for that disease since October 1995.  A computerized 
tomography (CT) scan of the lungs in November 1998 revealed 
severe emphysematous disease, with no evidence of 
superimposed generalized pulmonary fibrotic interstitial 
process.

In a report dated in October 1999, the veteran's private 
physician noted that the veteran had reported being exposed 
to asbestos for two years while serving on a Navy ship.  In 
that report the physician provided diagnoses of emphysema, 
asbestos exposure, and a history of tobacco abuse.  The 
physician also found that the veteran could have some 
respiratory dysfunction from the asbestos exposure.  He did 
not find that the severe emphysema and chronic obstructive 
pulmonary disease were due to asbestos exposure.

The RO provided the veteran a VA medical examination in June 
2000, at which time he reported having begun smoking at the 
age of 16 years, averaging a pack a day.  He developed 
breathing problems 20 years previously, and stopped smoking 
15 years before the examination.  Following examination and 
diagnostic testing, the examiner provided a diagnosis of 
chronic obstructive pulmonary disease with emphysema and 
decreased vital capacity.  In response to the RO's question 
as to whether the veteran's lung disease was due to asbestos 
exposure, the examiner stated that asbestos exposure normally 
causes a tumor, and that the veteran did not have a tumor.  
He stated that asbestos exposure rarely caused chronic 
obstructive pulmonary disease, but normally caused cancer of 
the lung and problems with the pleura rather than the airway.  
The examiner found that it would be unreasonable to conclude 
that the veteran's primary problem was due to asbestos 
exposure.

The examiner requested an X-ray study of the chest in order 
to rule out asbestos exposure as a cause of the veteran's 
chronic obstructive pulmonary disease.  That study revealed 
calcium of the hemidiaphragm, which the radiologist found to 
be suggestive of asbestos exposure.  There were no other 
findings indicative of asbestos exposure, such as pulmonary 
fibrosis.

A CT scan in December 2000 revealed a markedly calcified 
density in the medial right chest, which probably represented 
an area of old calcific scarring, and an area of post-
inflammatory scarring.  The radiologist did not make any 
findings regarding the cause of the scarring.  

In a May 2002 report the veteran's physician noted that he 
had a history of severe chronic obstructive lung disease and 
chronic dyspnea, and that he had been a heavy smoker in the 
past.  He also found that the veteran had a history of 
asbestos exposure, and that he had some scarring in the lungs 
that could be related to asbestosis, which contributed to his 
dyspnea.  He again did not find that the emphysema and 
chronic obstructive pulmonary disease were related to 
asbestos exposure.

In August 2003 the private treatment records included a 
diagnosis of mild pulmonary fibrosis, in addition to the 
diagnosis of severe chronic obstructive pulmonary disease.

The report of a February 2004 pulmonary evaluation indicates 
that the veteran had a history of chronic obstructive 
pulmonary disease with chronic hypoxemic respiratory failure, 
maintained on bronchodilators, anti-inflammatory medication, 
and supplemental oxygen.  The physician then noted that the 
veteran had no history of unusual environmental or 
occupational exposures.

The veteran submitted a medical report from his private 
physician in January 2005.  In that report the physician 
stated that the most recent CT scan in December 2003 showed 
no evidence of pulmonary fibrosis consistent with asbestos 
exposure, although X-ray studies in the past had suggested 
basilar fibrosis.  The physician stated that the veteran had 
had asbestos exposure on board a ship and possible asbestos-
related lung disease, but that at that time there was no 
objective evidence of asbestosis.

In his October 1999, May 2002, and January 2005 reports the 
veteran's private physician provided the opinion that the 
veteran "could have" or "possibly had" asbestos-related 
lung disease.  Those opinions are too vague to constitute 
affirmative evidence of the veteran currently having a 
pulmonary disorder that is etiologically related to asbestos 
exposure.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(a doctor's opinion that the veteran's disability "may" be 
related to service is too speculative to be probative).  In 
addition, in the January 2005 report the physician expressly 
found that there was no evidence of asbestosis.  Furthermore, 
the private medical opinions are based on the veteran's 
report of having incurred asbestos exposure in service, which 
is not supported by any corroborating evidence.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history and unsupported by 
clinical findings).  The Board finds, therefore, that the 
opinions of the veteran's private physician are not probative 
of him having a pulmonary disease that is related to asbestos 
exposure in service.

The veteran has presented multiple statements in which he 
asserted that his currently diagnosed pulmonary disease is 
related to asbestos exposure in service.  As a lay person, 
however, he is not competent to provide evidence of a medical 
diagnosis, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not probative, therefore, of a nexus between 
the currently diagnosed pulmonary disease and a disease or 
injury incurred in service.

Although the X-ray study in June 2000 revealed findings that 
the radiologist found to be suggestive of asbestos exposure, 
there was no evidence of pulmonary fibrosis (i.e., 
asbestosis) and the radiologist's opinion that the finding 
was "suggestive of" asbestos exposure is not supported by 
evidence of such exposure or clinical evidence of the veteran 
having a pulmonary disease related to asbestos.  For that 
reason the report of the June 2000 X-ray study is of low 
probative value in determining whether the veteran currently 
has a pulmonary disorder that is related to asbestos exposure 
in service.

The VA physician in June 2000 provided the opinion that the 
veteran's currently diagnosed pulmonary disease was not 
related to asbestos exposure.  That opinion was supported by 
rationale, and was based on review of the evidence in the 
claims file.  For those reasons the opinion is highly 
probative.  See Owens, 7 Vet. App. at 433 (an opinion that is 
based on review of the entire record is more probative than 
an opinion that is based on the veteran's reported history).  
The Board finds, therefore, that the preponderance of the 
probative evidence indicates that the veteran's currently 
diagnosed pulmonary disorder is not related to an in-service 
disease or injury, including asbestos exposure.


ORDER

The claim of entitlement to service connection for a 
pulmonary disorder is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


